Citation Nr: 0906459	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial compensable disability rating for 
malaria.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active military service from April 1969 to 
March 1972.  Initially, his discharge from his sole period of 
enlistment was under other than honorable conditions (UOTHC), 
for the good of the service, in lieu of court-martial.  
However, the Veteran subsequently obtained an individual 
Discharge Review Board upgrade of his discharge 
characterization to a general, under honorable conditions, 
discharge.  A June 1978 VA administrative decision recognized 
the Veteran's honorable conditions discharge for purposes of 
VA benefits.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted service connection 
for malaria and assigned a noncompensable disability 
evaluation, effective July 2004.

This case was previously before the Board in September 2007.  
At that time, the Veteran's claim was remanded for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence that, at any time during the rating period on 
appeal, from July 1, 2004, the Veteran's malaria is 
productive of active disease or any disabling residuals; the 
Veteran failed to report for a VA examination.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for malaria.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.88b, Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
malaria, such a claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed.Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) issued in April 2005, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the Veteran's malaria and included a description of the 
rating formula for all possible schedular ratings under the 
relevant diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.  An October 
2008 supplemental statement of the case provided the 
pertinent regulation for consideration where there has been a 
failure to report for a scheduled VA examination.

In addition, a September 2007 VCAA letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as in the 
present case, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

The Veteran's malaria is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Under Diagnostic Code 6304, a 100 percent disability 
rating is assigned for malaria as an active disease.  A 
"Note" under Diagnostic Code 6304 states that residuals, 
such as liver or spleen damage, should be rated under the 
appropriate, affected system.  

The Board finds that the evidence of record does not warrant 
an initial compensable disability evaluation.  In this 
regard, the Board notes that there is no objective clinical 
evidence of record demonstrating that, at anytime during the 
rating period on appeal, from July 1, 2004, the Veteran's 
malaria was active or manifested by any residuals of the 
active disease.  In this regard, the Board points out that 
the Veteran is service-connected for malaria on the basis of 
treatment for malaria in December 1970, during his period of 
service, but that the Veteran has not submitted any evidence 
showing that he currently has any residuals of malaria.  As 
such, a noncompensable disability rating is for assignment in 
the absence of active disease or disabling residuals.  
Accordingly, the Board finds that an increased disability 
evaluation is not warranted under the provisions of 
Diagnostic Code 6304.

The Board has also considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the Veteran that his malaria has caused 
marked interference with his employment or has necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that the Court has held that, where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2008), a 
VA examination will be authorized where there is a 
possibility of a valid claim.  Pursuant to the Board's 
September 2007 remand, the Veteran was scheduled for VA 
examinations in June 2008 and September 2008, in order to 
evaluate the current manifestations and severity of any 
possible residuals of his malaria.  However, he failed to 
report for his evaluations as scheduled.  See 38 C.F.R. 
§ 3.655(b) (when a claimant fails to report for a VA 
examination scheduled in conjunction with a claim for an 
increased disability evaluation, the claim shall be 
disallowed).  See also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not ... a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
Thus, although additional information may have been gained to 
his benefit from the examination, the Veteran did not comply 
with VA's best efforts to have him examined.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
his malaria, on either a schedular or extra-schedular basis, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable disability rating for 
malaria is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


